 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
EXHIBIT 10.4
 
AREA DEVELOPMENT AGREEMENT FOR
MONMOUTH COUNTY NEW JERSEY

 
 
 

--------------------------------------------------------------------------------

 







[uswirl-logo.jpg]






U-SWIRL INTERNATIONAL, INC.


AREA DEVELOPMENT AGREEMENT















 








Developer:    RMR GROUP, LLC                            


Date of Area Development Agreement:                                       


Development
Area:                                                                      





 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




 

 1.  DEVELOPMENT AREA 1   2.  DEVELOPMENT FEE 2  3.  DEVELOPMENT SCHEDULE AND
MANNER OF EXERCISING DEVELOPMENT RIGHTS 2  4.  TERM 4  5.  USE OF PROPRIETARY
MARKS, CONFIDENTIAL INFORMATION AND THE SYSTEM 4  6.  DEFAULT AND TERMINATION 4
 7.  EFFECT OF EXPIRATION OF TERMINATION 5  8.  TRANSFERABILITY 6  9.  COVENANTS
OF DEVELOPER 6  10.  DISPUTE RESOLUTION 7  11.  CHOICE OF LAW 8  12.
 MISCELLANEOUS 8        EXHIBITS      1.  ADDENDUM TO AREA DEVELOPMENT AGREEMENT
 

 

 
 

--------------------------------------------------------------------------------

 

U-SWIRL INTERNATIONAL, INC.
AREA DEVELOPMENT AGREEMENT


           This Area Development Agreement (this “Agreement”)  is made and
entered into as of the date set forth on the signature page of this Agreement
(the “Effective Date”) between U-Swirl International, Inc., a Nevada
corporation, located at 1075 American Pacific, Suite C, Henderson, Nevada 89074
(“USI”); and                             , a                , located
at                                                    (“Developer”).


RECITALS


           A.           USI and its predecessor have created for use in the
operation of U-Swirl Frozen Yogurt stores (“U-Swirl Stores”) a distinctive
interior design, trade dress, décor, and color scheme; uniform methods of
operation and equipment specifications; procedures for quality control; training
and ongoing assistance; and advertising and promotional programs; all of which
may be changed, improved, and further developed by USI from time to time.  These
stores do business under the trade name “U-SWIRL FROZEN YOGURTSM” and other
trademarks, service marks, logos, insignias, domain names, trade names, and
trade dress owned by USI, which are collectively referred to in this Agreement
as the “Proprietary Marks.”  All of the knowledge, experience, processes,
methods, specifications, techniques, Proprietary Marks and other intellectual
property, software, and information of USI available for use in the operation of
the business subject to this Agreement are referred to in this Agreement as the
“System.”  Much of the information related to the components of the System
constitutes trade secrets of USI.


           B.           USI owns and will grant, or has granted, franchises to
others for the operation of U-Swirl Stores using the System.


           C.           Developer understands and recognizes that (1) the
developments and properties of USI as recited above are of considerable value;
and (2) it is of importance to USI and all of its Developers to maintain the
development of the System in a uniform and distinctive manner, allowing
Developer and all other area developers of USI to enjoy a public image and
reputation greatly in excess of that which any single area developer could
establish.


           D.           Developer acknowledges the benefits to be derived from
being identified with the System, and also recognizes the value of the
Proprietary Marks and the continued uniformity of the System to Developer, USI,
and other U-Swirl Developers.


           E.           Developer desires to develop and operate multiple
U-Swirl Stores within a defined area.


AGREEMENT


1.    Development Area


           a.           Subject to the terms and conditions of this Agreement,
USI grants to Developer the right to establish U-Swirl Stores in the exclusive
development area (the “Development Area”) specified in the Addendum to this
Agreement (the “Addendum”), which is attached to this Agreement as Exhibit 1 and
incorporated herein by reference.  Developer accepts this grant
 
AREA DEVELOPMENT AGREEMENT – PAGE 1
 
 

--------------------------------------------------------------------------------

 
 
 
and undertakes the obligation to develop and operate the U-Swirl Stores using
the System and in compliance with USI’s standards.   U-Swirl Stores in existence
in the Development Area as of the Effective Date of this Agreement, if any, are
excluded from Developer’s exclusive Development Area.


           b.           During the term of this Agreement, and provided that
Developer is in full compliance with this Agreement and any other agreements
entered into by Developer and USI, USI will not establish, or grant a franchise
to a third party to establish, any U-Swirl Stores in the Development Area.


           c.           Each U-Swirl Store will be established and operated
pursuant to a separate Franchise Agreement to be entered into between the
parties.  In this Agreement, the term “Franchise Agreement” means the
then-current form of Franchise Agreement used by USI for granting franchises to
franchisees, including area developers.


           d.           This Agreement is not a franchise agreement and USI does
not grant Developer any franchise rights or other similar rights to use the
Proprietary Marks or System under this Agreement.  Developer has no right to
license or subfranchise others to use the Proprietary Marks or the System, or to
enter into any agreement with any third party granting that party any rights
with respect to the Proprietary Marks or System.


2.    Development Fee


           a.           In consideration of the rights granted to Developer in
this Agreement, Developer shall pay to USI, concurrently with its execution of
this Agreement, an initial fee in the amount set forth in the Addendum (the
“Development Fee”), which fee includes the initial franchise fee for the first
U-Swirl Store to be developed under this Agreement.  The Development Fee is
fully earned upon execution of this Agreement and is non-refundable.  Any
portion of the Development Fee not applied to the initial franchise fee for a
U-Swirl Store franchise to be developed under this Agreement (at a rate of
$15,000.00 for the first franchise and $5,000.00 per franchise thereafter) at
the time of termination of this Agreement may be applied by Developer to the
initial franchise fees for one or more U-Swirl Store franchises to be purchased,
owned, and operated by Developer, but to not less than $0; and no portion of the
Development Fee will be returned to Developer.


           b.           The initial franchise fee for the second and each
subsequent U-Swirl Store franchise is payable at the time of the execution of
the Franchise Agreement for that U-Swirl Store franchise, as further specified
below.


3.    Development Schedule and Manner of Exercising Development Rights


           a.           Developer will be bound by and must strictly follow the
schedule for developing and opening the U-Swirl Stores set forth in the Addendum
(the “Development Schedule”).  Time is of the essence.  Each year during the
term of this Agreement, Developer must exercise its development rights, enter
into one or more Franchise Agreements with USI (as applicable) for the number of
U-Swirl Stores specified under the Development Schedule, and open at least the
minimum number the stores in the year specified; or if Developer has opened more
than the minimum number of U-Swirl Stores in any prior year, open at least the
minimum number of U-Swirl Stores in the year specified as necessary to meet the
requirement in the Development
 
AREA DEVELOPMENT AGREEMENT – PAGE 2
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule for the cumulative number of U-Swirl Stores required to be open and
operational at the end of the applicable year.  At least the first Franchise
Agreement under this Agreement will be entered into by Developer, and Developer
must own and operate the franchise(s) and the U-Swirl Store(s) under that
Franchise Agreement or those Agreements.  Subject to the conditions below in
this Agreement, other Franchise Agreements under this Agreement may be entered
into by a subsidiary of Developer, provided that the subsidiary of Developer is
a business entity owned at least fifty-one percent (51%) by Developer, and that
subsidiary of Developer must own and operate the franchise(s) and the U-Swirl
Store(s) under the Franchise Agreement(s).  If Developer does not comply with
the Development Schedule, USI may reduce the size of the Development Area,
reduce the term of this Agreement, or terminate this Agreement (as specified
below), at its sole determination.


           b.           Developer must submit a separate application for each
franchise to be granted for each U-Swirl Store to be established within the
Development Area.  The application will include the proposed location for the
U-Swirl Store within the Development Area and such other information as required
by USI.  After receipt of Developer’s application for a franchise, USI will
decide whether to approve Developer’s application based on Developer meeting
USI’s then-current standards for franchisees and the proposed location for the
U-Swirl Store being acceptable to USI and if the franchise will be owned by a
subsidiary of Developer, approval of the application will also be subject to
USI’s approval of the owner(s) of the remaining percentage  of the proposed
franchisee entity.  Developer and/or Developer’s subsidiary (if applicable)
agrees to cooperate with, and furnish to, USI such information as it may request
to make this determination.


           c.           References to Developer below in this Section 3 are
deemed to be to Developer and/or to Developer’s subsidiary(ies), as
applicable.  References to Developer in other Sections below in this Agreement
are deemed to be to Developer and/or to Developer’s subsidiary(ies), as
applicable; provided, however, that the development rights granted by this
Agreement are exclusive to Developer, and not rights of any subsidiary of
Developer, other than as permitted in this Section 3.


           d.           Subject to the approval by USI, as specified above,
Developer must execute the then-current form of Franchise Agreement for the
particular U-Swirl Store and pay the reduced initial franchise fee (which
applies only to the second and subsequent franchises granted under this
Agreement), as specified in the Addendum.  Developer understands and agrees that
USI is obligated to furnish to Developer an “Opening Team” (as that term is
defined in the Franchise Agreement) only for the first U-Swirl Store developed
under this Agreement.  USI will execute a Franchise Agreement with Developer
only if: (1) USI approves Developer as meeting its then-current standards for
franchisees and approves of the proposed location for the U-Swirl Store, or the
parties agree on another location; (2) Developer is in compliance with all
requirements and obligations of this Agreement and all other agreements between
USI and Developer, including all of its Franchise Agreements; and (3) Developer
pays to USI the applicable initial franchise fee.


           e.           Developer agrees that it will not enter into any binding
commitments related to any U-Swirl Store subsequent to the first U-Swirl Store,
including any lease or purchase agreement for the premises or any equipment to
be used in the store, until the application of Developer for that store has been
approved by USI.
 


AREA DEVELOPMENT AGREEMENT – PAGE 3
 
 

--------------------------------------------------------------------------------

 
           f.           Developer understands and agrees that its rights and
obligations with respect to each U-Swirl Store and franchise developed under
this Agreement will be as set forth in the Franchise Agreement for that
particular U-Swirl Store and franchise.


           g.           On the day Developer opens each U-Swirl Store for
business, Developer shall notify USI of the date.  Within thirty (30) days of
the end of each Development Year (as defined below), Developer shall furnish
such reports and information to USI as USI deems necessary to ascertain
Developer’s compliance with the Development Schedule.


4.    Term


           a.           Unless sooner terminated in accordance with Section 6 of
this Agreement, the term of this Agreement and all rights granted to Developer
will begin on the Effective Date of this Agreement and expire at the end of the
last Development Year specified in the Development Schedule.  Developer will,
however, have the option to renew its Area development rights by obtaining up to
two successor agreements , each for terms of ten (10) years, subject to all
terms and conditions then being required of new developers, 3% Royalty Fee rate
shall remain effective for as long as franchisee remains in system and
regardless of term.


           b.           In this Agreement, a “Development Year” is defined as
follows:  The first Development Year begins on the Effective Date of this
Agreement and ends on the same day (the “Anniversary Date”) of the following
year, and each subsequent Development Year begins the day after the end of the
prior Development Year and ends on the Anniversary Date of the following year.


5.    Use of Proprietary Marks, Confidential Information, and the System


           Notwithstanding any provision to the contrary under this Agreement,
Developer understands and agrees that this Agreement does not grant Developer
any right to use the Proprietary Marks, any of USI’s trade secrets or other
confidential Information, or any other component of the System.  Further,
Developer understands and agrees that this Agreement does not grant Developer
any right to any trademark, copyright, or patent that USI now owns or may later
own.  Developer’s license to use the Proprietary Marks, any of USI’s trade
secrets or other confidential information, any of USI’s copyrighted or other
proprietary information, and any of USI’s other intellectual property
(collectively, the “Intellectual Property”) is granted only under the individual
Franchise Agreements.  Developer understands and agrees that Developer will not,
even through the Franchise Agreements, acquire any ownership of any of the
Intellectual Property.


6.    Default and Termination


           a.           Developer may terminate this Agreement for any reason
upon written notice to USI.


           b.           USI may terminate this Agreement upon written notice to
Developer if any of the following events occur:


                      1.           Developer becomes insolvent or is adjudicated
a bankrupt; or any action is taken by Developer, or by others against Developer,
under any insolvency, bankruptcy, or
 
AREA DEVELOPMENT AGREEMENT – PAGE 4
 
 

--------------------------------------------------------------------------------

 
 
reorganization act, (this provision may not be enforceable under federal
bankruptcy law, 11 U.S.C. §§ 101 et seq.); or Developer makes an assignment for
the benefit of creditors or a receiver is appointed by Developer.


                      2.           Developer is convicted of a felony, a crime
involving moral turpitude, or any crime or offense that is reasonably likely, in
the sole opinion of USI, to materially and unfavorably affect the System, the
Proprietary Marks, and/or the associated goodwill and reputation thereof.


                      3.           Developer has received one or more notices of
default from USI during the term of this Agreement, which have not been cured by
Developer in a timely mannor.


                      4.           Developer sells, transfers, or otherwise
assigns this Agreement, or any of the rights granted to Developer under this
Agreement, without complying with the provisions of transfer in this Agreement.


                      5.           Developer or any officer, director,
shareholder, limited liability company manager or member, partner, or other
owner of Developer (as applicable) becomes subject to U.S. Executive Order
13224.


                      6.           Developer breaches any of the terms of any
Franchise Agreement or other agreement between Developer and USI or any
affiliate of USI (if any), and the breach is incurable or Developer fails to
cure the breach within the term period specified in the Franchise Agreement or
other agreement.


           c.           USI may terminate this Agreement upon written notice to
Developer if Developer fails to strictly comply with the Development Schedule
and Developer fails to cure the breach within ninety (90) days after USI
delivers notice to Developer specifying the breach.


           d.           USI may terminate this Agreement upon written notice to
Developer if Developer is in breach of this Agreement other than as specified
above in this Section 6 and Developer fails to cure the breach within thirty
(30) days after USI delivers notice to Developer specifying the breach.


           e.           No right or remedy in this Agreement conferred upon or
reserved by USI is exclusive of any other right or remedy provided or permitted
by law or equity.


7.    Effect of Expiration of Termination


           Upon expiration or termination of this Agreement for any reason, all
of the following apply:


           a.           All rights granted to Developer under this Agreement
automatically terminate.


           b.           Developer is not entitled to any refund of any portion
of the Development Fee.


           c.           Developer will have no right to establish or operate any
U-Swirl Store for which a Franchise Agreement has not been executed by USI, or
to require USI to execute any Franchise Agreement except for as provided in 2a
above.


AREA DEVELOPMENT AGREEMENT – PAGE 5
 
 

--------------------------------------------------------------------------------

 
           d.           Developer must immediately cease to operate its
developer business under this Agreement, and must not thereafter, directly or
indirectly, represent to the public or hold itself out as a present or former
developer of USI.


           e.           Except as permitted under the terms of a Franchise
Agreement then in effect and not being terminated with this Agreement, or as
established under 7c above if any, Developer shall immediately and permanently
cease to use, by advertising or in any other manner whatsoever, the Proprietary
Marks and any trade name, trademark, trade dress, or service mark that is
similar to any of the Proprietary Marks; any trade secrets or other confidential
information of USI; and any other component of the System.  Without limiting the
generality of the foregoing, Developer shall cease to use all signs, advertising
materials, stationery, forms, and any other articles that contain any of the
Proprietary Marks.


           f.           Developer shall comply with the covenant of
noncompetition in this Agreement and the covenants of confidentiality and
noncompetition contained in any Franchise Agreement entered into by Developer.


           g.           USI may itself establish, or grant area developer rights
and/or individual franchises for the establishment of, U-Swirl Stores in any
location other than within an exclusive territory granted to Developer under a
currently-effective Franchise Agreement between the parties, if any.


           h.           All obligations that expressly or by their nature
survive the expiration or termination of this Agreement will continue in full
force and effect subsequent to and notwithstanding its expiration or termination
and until they are satisfied or by their nature expire.


8.    Transferability


           a.           USI has the right to transfer this Agreement to any
person or entity that agrees to assume its obligations under this Agreement.


           b.           This Agreement is entered into by USI with specific
reliance upon Developer’s personal experience, skills, and managerial and
financial qualifications.  Consequently, this Agreement, and Developer’s rights
and obligations under it, are and will remain personal to Developer and
Developer must not consent to or undertake a Transfer, as defined below, without
the prior written consent of USI, which consent can be withheld in USI’s sole
determination.  As used in this Agreement, the term “Transfer” means any sale,
assignment, gift, pledge, mortgage or any other encumbrance, transfer by
bankruptcy, transfer by judicial order, merger, consolidation, share exchange,
or transfer by operation of law or otherwise, whether direct or indirect,
voluntary or involuntary, of this Agreement or any interest in it, or any rights
or obligations arising under it, or of any material portion of Developer’s
assets or ownerships interests.


9.    Covenants of Developer


           a.           Developer covenants that, except with USI’s prior
written approval, during the term of this Agreement and for a period of two (2)
years after the expiration or termination of this Agreement for any reason,
including a transfer of this Agreement, it will not engage in any
 
AREA DEVELOPMENT AGREEMENT – PAGE 6
 
 

--------------------------------------------------------------------------------

 
 
business In Competition with any U-Swirl Store.  The provisions of this
Agreement bind Developer in any capacity, including as a franchisor, franchisee,
sole proprietor, officer, director, partner, limited liability company manager
or member, stockholder or employee.  For purposes of this provision, “In
Competition” means the franchising or operation of a business similar to a
U-Swirl Store (including any business offering yogurt or other frozen desert
products for sale) within a geographical area consisting of:  (1) during the
term of this Agreement, anywhere else; and (2) after termination of this
Agreement, a three (3) mile radius from the location of any U-Swirl Store.  The
term “U-Swirl Store” includes not only the stores now in existence, but also
those established at a later date but before Developer begins operating a
business in a particular location.  The term of this covenant will be extended
by any time consumed in litigation or arbitration to enforce it, in both trial
and appellate courts, if applicable.


           b.           During the term of this Agreement, and for a period of
two (2) years after its expiration or termination for any reason, Developer
shall not divert or attempt to divert any business, customers, or potential
customers of the System to any competitor, by direct or indirect inducement or
otherwise.  In addition, Developer shall not at any time do or perform any act,
directly or indirectly, which harms the goodwill or reputation of the System.


           c.           If a court or arbitrator of competent jurisdiction
determines that restrictions in Section 9.a or Section 9.b above are excessive
in time, geographic scope, or otherwise, the court or arbitrator may reduce the
restriction to the level that provides the maximum restriction allowed by law.


           d.           The covenants above are binding on Developer’s officers,
directors, shareholders, limited liability company members and managers,
partners, successors, assigns, heirs, and personal representatives (as
applicable).


           e.           In addition to the foregoing covenants, Developer will
be bound by and must comply with the covenants contained in each Franchise
Agreement executed by Developer.


10.    Dispute Resolution


           a.           Except for actions brought that are related to or based
on the Proprietary Marks or Section 9 of this Agreement, all disputes between
USI, its subsidiaries and affiliated companies or their shareholders, officers,
directors, limited liability company members or managers, partners, agents, and
employees, as applicable (collectively “USI Claimants”), and Developer or its
employees, officers, directors, limited liability company members or managers,
partners, guarantors, or Principal Operators, as applicable (collectively
“Developer Claimants”), arising out of or related to this Agreement or the
System will be submitted for arbitration to the Las Vegas, Nevada office of the
of the American Arbitration Association (the “AAA”) on demand of either
party.  The arbitration proceedings will be heard by one arbitrator, and will be
conducted in accordance with the then-current Commercial Arbitration Rules of
the AAA.  Any party may apply to the arbitrator for reasonable discovery from
the other.  In this Agreement, “reasonable discovery” means a party may submit
no more than ten interrogatories, including subparts, 25 requests for admission,
25 document requests, and three depositions per side.  The arbitration will be
conducted in the English language.  The arbitrators will control the scheduling
so as to process the matter expeditiously.  The parties may submit written
briefs.  The times specified in this Section may be extended upon agreement of
the parties or by the arbitrator upon a showing of good cause.  The award
rendered by arbitration will be final,
 
AREA DEVELOPMENT AGREEMENT – PAGE 7
 
 

--------------------------------------------------------------------------------

 
 
 
binding, and a non-appealable judgment, and the award may be entered in any
court of competent jurisdiction.  This Section 10 will continue in full force
and effect subsequent to and notwithstanding the expiration or termination of
this Agreement.


           b.           Notwithstanding the language above, if the action is
based on a separate agreement between USI and Developer (such as a lease or
promissory note), the dispute resolution provision in that agreement will
control, rather than this Section 10.


           c.           The arbitrator will have the right to award or include
in his or her award any relief that he or she deems proper in the circumstances,
including without limitation, money damages (with interest on unpaid amounts
from the due date), specific performance, and injunctive relief; but not
special, consequential, punitive, or exemplary damages.


           d.           USI and Developer agree that arbitration will be
conducted on an individual basis only.  Neither party will commence any
arbitration with a third party against the other, or join with any third party
in any arbitration involving USI and Developer.  Further, neither USI nor
Developer will attempt to consolidate or otherwise combine in any manner an
arbitration proceeding involving USI and Developer with another arbitration of
any kind, nor will USI or Developer attempt to certify a class or participate as
a party in a class action against the other.  Notwithstanding the foregoing, if
Developer controls, is controlled by, or is in active concert with another
Developer or Franchisee of USI, or if there is a guarantor of some or all of
Developer’s obligations to USI, then the joinder of those parties to any
arbitration between USI and Developer will be permitted; and in all events, the
joinder of an owner, director, officer, limited liability company member or
manager, partner, or other representative or agent of USI or Developer will be
permitted.


           e.           If either party violates the terms of this Section 10,
the other party will be entitled to seek injunctive relief in a court of law of
proper jurisdiction in accordance with Section 10.f of this Agreement.


           f.           Any and all court proceedings arising from matters not
subject to arbitration under the terms of this Agreement will be brought only in
the state and federal courts located in Nevada; and USI and Developer consent to
the exercise of jurisdiction by such courts. The parties agree that all disputes
submitted to the court pursuant to this Agreement will be tried to the court
sitting without a jury, subject to state law.


           g.           No punitive or exemplary damages will be awarded against
either USI or Developer, or any affiliates of either of them, in any proceeding
arising under this Agreement, and all claims to such damages are waived.


11.    Choice of Law


           Except to the extent governed by the United States Trademark Act of
1946 (Lanham Act, 15 U.S.C. Sections 1051 et seq.) or other federal law, this
Agreement will be interpreted under the laws of the State of Nevada.


12.    Miscellaneous
 


AREA DEVELOPMENT AGREEMENT – PAGE 8
 
 

--------------------------------------------------------------------------------

 
           a.           Independent Contractors.  The relationship between USI
and Developer is that of independent contractors.  Developer is in no way to be
deemed a partner, joint venturer, agent, employee, or servant of USI.  Developer
has no authority to bind USI to any contractual obligation or incur any
liability for or on behalf of USI.  Developer shall identify itself as an
independent developer in all dealings with customers, contractors, suppliers,
public officials, employees, and others.


           b.           Severability.  If any of the terms, conditions, or
provisions of this Agreement violate or contravene the laws of any state,
territory, or country, those terms, conditions, or provision(s) will be deemed
not a part of this Agreement, and the remainder of the Agreement will remain in
full force and effect.


           c.           Costs and Attorneys' Fees.  The prevailing party in any
action arising out of, or related to, this Agreement (including an action to
compel arbitration) is entitled to recover all of its costs and expenses
incurred in the action, including reasonable accounting, expert witness,
attorneys’, and arbitrator’s fees, and costs of collecting monies owed, in
addition to all other amounts and damages awarded.  If both parties are awarded
a judgment in any dollar amount, the court or arbitrator, as applicable, will
determine the prevailing party taking into consideration the merits of the
claims asserted by each party, the amount of the judgment received by each
party, and the relative equities between the parties.


           d.           Injunctive Relief.  The parties agree that they have the
right in the proper case to seek temporary or preliminary injunctive
relief.  The parties agree that they will not be required to post a bond to
obtain any injunctive relief and that the only remedy if an injunction is
entered will be the dissolution of such injunction.


           e.           No Guarantee of Developer’s Success.  Developer
acknowledges that USI has made no guarantees concerning the success of
businesses that may be operated by Developer under the terms of this Agreement.


           f.           Notices.


                      1.           All notices specified by this Agreement or
required by law must be in writing and given by personal delivery, courier, or
sent by certified mail, return receipt requested, to USI or Developer at the
address set forth at the beginning of this Agreement, or to such other
address(es) as the parties may designate in writing prior to the giving of any
notice.  Notices to Developer may also be given at the residence of Developer
(if an individual), or at the residence of the principal shareholder(s),
partner(s), or member(s) of Developer (if a business entity); and if USI does
not have another currently effective address for Developer, notices may be given
at the location of any U-Swirl Store owned or operated by Developer.  Notices
will be deemed to be “delivered” when actually left in the custody of an adult
agent, employee, or resident at a place of business or residence if given by
personal delivery or courier; or if given by certified mail, three (3) days
after being deposited with the U.S. Postal Service with proper address and
postage paid; unless delivery is refused or the party does not retrieve the
notice after notification by the Postal Service or courier, in which case the
notice is effective upon the first attempted personal delivery, mailing, or
deposit with a courier service (as applicable).


                      2.           Developer shall provide USI with a current
business and/or residential address (in accordance with the preceding paragraph)
other than the address of a U-Swirl Store
 
AREA DEVELOPMENT AGREEMENT – PAGE 9
 
 

--------------------------------------------------------------------------------

 
 
owned by Developer.  Developer must provide USI with updated information
whenever changes occur, so that USI always has a current address for Developer.
           g.           Binding Effect.  All the terms and provisions of this
Agreement will be binding upon and inure to the benefit of the successors and
assigns of the parties.  However, nothing in this paragraph may be construed as
consent by USI to the assignment or transfer of this Agreement or any rights by
Developer.


           h.           Waiver.  The failure of either party to insist upon the
strict performance of any term, covenant, or condition contained in this
Agreement will not constitute or be construed as a waiver or relinquishment of
that party’s rights to enforce thereafter any such term, covenant, or condition;
and it will continue in full force and effect.


           i.           Entire Agreement.  This Agreement, including its
Exhibits, constitutes the entire agreement of the parties related to its subject
matter (into which all prior negotiations, commitments, representations, and
undertakings with respect to its subject matter are merged).  No oral or other
written understandings or agreements exist between the parties relating to the
subject matter of this Agreement, except for the Franchise Agreement(s)
referenced in this Agreement.  In entering into this Agreement, Developer agrees
that it did not rely on any promises, representations, or agreements not
expressly contained in this Agreement.   Notwithstanding the language above,
nothing in this Agreement or any related agreement between USI and Developer is
intended to disclaim the representations USI made in the Franchise Disclosure
Document USI provided to Developer (or in the last Franchise Disclosure Document
before this Agreement was signed by Developer, if more than one was provided by
USI), unless Developer voluntarily waived any representations.


           j.           Modifications.  Any modification to this Agreement must
be in writing and signed by all of the parties to this Agreement.


           k.           Number, Table of Contents, and Captions.  Words in the
singular number include the plural when the sense requires (and vice-versa). The
Table of Contents and the captions are inserted only for convenience and are not
a part of this Agreement or a limitation or expansion of the scope of the
particular paragraph to which each refers.


           l.           Nature of Liability.  If Developer consists of two or
more persons, whatever the form of business entity through which the persons
control Developer, then all these persons will be jointly and severally liable
under the provisions of this Agreement.


           m.           Acknowledgement; Representations.


                      1.           DEVELOPER, OR ITS PRINCIPAL REPRESENTATIVES
IF DEVELOPER IS AN ENTITY (“YOU” OR “YOUR”), REPRESENT THAT YOU HAVE CONDUCTED
AN INDEPENDENT INVESTIGATION OF THE DEVELOPER BUSINESS THAT IS THE SUBJECT OF
THIS AGREEMENT (THE “DEVELOPER BUSINESS”), AND YOU HAVE BEEN AFFORDED THE
OPPORTUNITY TO ASK QUESTIONS AND REVIEW MATERIALS THAT YOU DEEM RELEVANT IN
MAKING THE DECISION TO ENTER INTO THIS AGREEMENT.


                      2.           YOU AND EACH AND EVERY SIGNER OF THIS
AGREEMENT SEVERALLY REPRESENTS AND WARRANTS THAT YOU HAVE RECEIVED A COPY OF
 
AREA DEVELOPMENT AGREEMENT – PAGE 10
 
 

--------------------------------------------------------------------------------

 
 
USI'S FRANCHISE DISCLOSURE DOCUMENT, WHICH INCLUDED A COPY OF THE FORM OF THIS
AGREEMENT, AND YOU HAD THE OPPORTUNITY TO SUBMIT IT FOR PROFESSIONAL REVIEW AND
ADVICE OF YOUR CHOOSING PRIOR TO FREELY EXECUTING THIS AGREEMENT.


                      3.           YOU ACKNOWLEDGE THAT YOU HAVE BEEN ADVISED TO
RECEIVE ADVICE OF LEGAL COUNSEL AS TO ALL MATTERS RELATING TO THE DUE DILIGENCE
REVIEW OF THE DEVELOPER BUSINESS, INCLUDING THE REVIEW OF THE FRANCHISE
DISCLOSURE DOCUMENT AND THIS AGREEMENT.


                      4.           YOU ACKNOWLEDGE THAT NO ASSURANCE OR
WARRANTY, EXPRESSED OR IMPLIED, HAS BEEN GIVEN TO YOU AS TO THE POTENTIAL
SUCCESS OF THIS BUSINESS VENTURE OR THE EARNINGS LIKELY TO BE ACHIEVED.


                      5.           YOU ACKNOWLEDGE THAT NO STATEMENT,
REPRESENTATION, OR OTHER ACT, EVENT, OR COMMUNICATION, EXCEPT AS SET FORTH IN
THIS AGREEMENT OR A FRANCHISE AGREEMENT BETWEEN DEVELOPER AND USI, IS BINDING ON
USI IN CONNECTION WITH THE SUBJECT MATTER OF THIS AGREEMENT, AND THAT THIS
AGREEMENT SUPERSEDES ANY AND ALL OTHER AGREEMENTS (OTHER THAN A FRANCHISE
AGREEMENT BETWEEN DEVELOPER AND USI) AND REPRESENTATIONS CONCERNING THE
DEVELOPER BUSINESS.  NOTWITHSTANDING THE LANGUAGE ABOVE, NOTHING IN THIS
AGREEMENT OR ANY RELATED AGREEMENT BETWEEN USI AND DEVELOPER IS INTENDED TO
DISCLAIM THE REPRESENTATIONS USI MADE IN THE FRANCHISE DISCLOSURE DOCUMENT USI
PROVIDED TO DEVELOPER (OR IN THE LAST FRANCHISE DISCLOSURE DOCUMENT BEFORE THIS
AGREEMENT WAS SIGNED BY DEVELOPER, IF MORE THAN ONE WAS PROVIDED BY USI), UNLESS
DEVELOPER VOLUNTARILY WAIVED ANY REPRESENTATIONS.
                      6.           YOU REPRESENT THAT ALL FINANCIAL AND OTHER
INFORMATION THAT DEVELOPER HAS PROVIDED TO USI IN CONNECTION WITH DEVELOPER’S
APPLICATION FOR THE BUSINESS CONTEMPLATED BY THIS AGREEMENT IS TRUE AND
ACCURATE.


                      7.           YOU REPRESENT THAT NEITHER DEVELOPER NOR ANY
OF ITS OFFICERS, DIRECTORS, LIMITED LIABILITY COMPANY MANAGERS OR MEMBERS,
PARTNERS, SHAREHOLDERS, OR OTHER OWNERS (AS APPLICABLE) ARE SUBJECT TO U.S.
EXECUTIVE ORDER 13224; AND THAT EACH INDIVIDUAL IS A UNITED STATES CITIZEN OR A
LAWFUL RESIDENT ALIEN OF THE UNITED STATES.


           This Agreement is made effective as of the        day
of                         , 20    .




U-Swirl International, Inc.
 
 
Developer:                                           
 
By:                                                                   
By:                                                           
 
                                                                         
       Print Name
 
                                                                
       Print Name
   

 
 
AREA DEVELOPMENT AGREEMENT – PAGE 11
 
 
 
 

--------------------------------------------------------------------------------

 
 
PROVIDED BY USI), UNLESS DEVELOPER VOLUNTARILY WAIVED ANY REPRESENTATIONS.
                      6.           YOU REPRESENT THAT ALL FINANCIAL AND OTHER
INFORMATION THAT DEVELOPER HAS PROVIDED TO USI IN CONNECTION WITH DEVELOPER’S
APPLICATION FOR THE BUSINESS CONTEMPLATED BY THIS AGREEMENT IS TRUE AND
ACCURATE.


                      7.           YOU REPRESENT THAT NEITHER DEVELOPER NOR ANY
OF ITS OFFICERS, DIRECTORS, LIMITED LIABILITY COMPANY MANAGERS OR MEMBERS,
PARTNERS, SHAREHOLDERS, OR OTHER OWNERS (AS APPLICABLE) ARE SUBJECT TO U.S.
EXECUTIVE ORDER 13224; AND THAT EACH INDIVIDUAL IS A UNITED STATES CITIZEN OR A
LAWFUL RESIDENT ALIEN OF THE UNITED STATES.


           This Agreement is made effective as of the        day
of                         , 20    .




U-Swirl International, Inc.
 
 
Developer:  RMR Group            
 
By:                                                                   
By: /s/ Raymond E. Ambrosino                            
 
                                                                         
       Print Name
 
       Raymond E. Ambrosino                                  
       Print Name
          Title: _______________________     Title:  
Partner                                    E.I.N of Developer:  

 
 
                                                                           

 
 
 
 
 
 
 
 
 
 
 
 
 
 
AREA DEVELOPMENT AGREEMENT – PAGE 12

 
 
 

--------------------------------------------------------------------------------

 
 
 
PROVIDED BY USI), UNLESS DEVELOPER VOLUNTARILY WAIVED ANY REPRESENTATIONS.
                      6.           YOU REPRESENT THAT ALL FINANCIAL AND OTHER
INFORMATION THAT DEVELOPER HAS PROVIDED TO USI IN CONNECTION WITH DEVELOPER’S
APPLICATION FOR THE BUSINESS CONTEMPLATED BY THIS AGREEMENT IS TRUE AND
ACCURATE.


                      7.           YOU REPRESENT THAT NEITHER DEVELOPER NOR ANY
OF ITS OFFICERS, DIRECTORS, LIMITED LIABILITY COMPANY MANAGERS OR MEMBERS,
PARTNERS, SHAREHOLDERS, OR OTHER OWNERS (AS APPLICABLE) ARE SUBJECT TO U.S.
EXECUTIVE ORDER 13224; AND THAT EACH INDIVIDUAL IS A UNITED STATES CITIZEN OR A
LAWFUL RESIDENT ALIEN OF THE UNITED STATES.


           This Agreement is made effective as of the        day
of                         , 20    .




U-Swirl International, Inc.
 
 
Developer:  RMR Group, LLC            
 
By:                                                                   
By: /s/ Michael Behan                            
 
                                                                         
       Print Name
 
       Michael Behan                                  
       Print Name
          Title: _______________________     Title:  
Member                                    E.I.N of Developer:  

 


 
Developer:  RMR Group, LLC            
 
 
By: /s/ Ulderico Conte                            
 
 
 
       Ulderico Conte                                  
       Print Name
          Title:   Member                                      

 
                                                                           

 
 
 
 
 
 
AREA DEVELOPMENT AGREEMENT – PAGE 12

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1
ADDENDUM TO AREA DEVELOPMENT AGREEMENT


           This is an Addendum to the Area Development Agreement dated as of the
date set forth on the signature page (the “Agreement”), by and between U-Swirl
International, Inc. (“USI”) and the undersigned developer (“Developer”).  This
Addendum supplements the terms of the Agreement and in the event of a conflict
in terms between the Agreement and this Addendum, the terms of this Addendum are
controlling.
 
 
           The parties agree as follows:


           1.           Description of Development Area.  The Development Area,
referred to in Section 1.a of the Agreement is the geographical area described
as follows:Phoenix, Arizona Metropolitan Statistical Area," a designation given
by the United States Census Bureau, including all of Maricopa and Pinal
counties.


           2.           Development Fee.  The Development Fee to be paid by
Developer to USI, referred to in Section 2.a of the Agreement, is
$                   , which includes the initial franchise fee for the Franchise
Agreement for the first U-Swirl Store and franchise granted under this
Agreement.  The Development Fee will be paid in full upon execution of the
Agreement, and is nonrefundable.


           3.           Development Schedule.  The Development Schedule,
referred to in Section 3.a of the Agreement, is as follows:


 
 
 
Development Year
 
 
Number of U-Swirl Stores to be Opened
During Current Development  Year
Cumulative number of U-Swirl Stores
Required to be Open and Operational
As of the End of the Current Development
Year
1
1
1
2
1
2
3
1
3
4
n/a
3
5
n/a
3
6
 
 
7
 
 
8
 
 
9
 
 
10
 
 



For purposes of determining compliance with the Development Schedule above, only
the U-Swirl Stores actually owed by Developer and in operation in the
Development Area as of the end of each Development Year will be counted toward
the number of U-Swirl Stores required to be open for business and operational
during the applicable year.


[Remainder of Page Intentionally Left Blank]
 
 

--------------------------------------------------------------------------------

 

           4.           Initial Franchise Fee for Second and Subsequent
Franchises.  The initial franchise fee payable under each Franchise Agreement
for the second and each subsequent U-Swirl Store and franchise granted under
this Agreement, as referenced in Section 3.c of the Agreement, is $ 10,000.00  
.


           5.           Capitalized Terms.  Capitalized terms not defined in
this Addendum have the meaning ascribed to them in the Agreement.


           Dated, this        day of                            , 20      .
 


U-Swirl International, Inc.
 
 
Developer:  RMR Group            
 
By:                                                                   
By: /s/ Raymond E. Ambrosino                            
 
                                                                         
       Print Name
 
       Raymond E. Ambrosino                                  
       Print Name
          Title: _______________________     Title:  
Partner                                  

 
 
 
Area Development Agreement Page 2
H.  YOU REPRESENT THAT NEITHER FRANCHISEE NOR ANY OF ITS OFFICERS,
DIRECTORS, LIMITED LIABILITY COMPANY MANAGERS OR MEMBERS, PARTNERS
 
GUARANTY AND ASSUMPTION OF FRANCHISEE'S OBLIGATIONS
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


           4.           Initial Franchise Fee for Second and Subsequent
Franchises.  The initial franchise fee payable under each Franchise Agreement
for the second and each subsequent U-Swirl Store and franchise granted under
this Agreement, as referenced in Section 3.c of the Agreement, is $ 10,000.00  
.


           5.           Capitalized Terms.  Capitalized terms not defined in
this Addendum have the meaning ascribed to them in the Agreement.


           Dated, this          day of                                , 20     
.
 




U-Swirl International, Inc.
 
 
Developer:  RMR Group, LLC            
 
By:                                                                   
By: /s/ Michael Behan                            
 
                                                                         
       Print Name
 
       Michael Behan                                  
       Print Name
          Title: _______________________     Title:  
Member                                  

 


 
Developer:  RMR Group, LLC            
 
 
By: /s/ Ulderico Conte                            
 
 
 
       Ulderico Conte                                  
       Print Name
          Title:   Member                                      

 
 
 
 
Area Development Agreement Page 2
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 